Case: 20-30438     Document: 00516177626          Page: 1    Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 24, 2022
                                  No. 20-30438
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Davis,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                           USDC No. 3:16-CR-124-1


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Daniel Davis, a prison official, was convicted of one count of depriving
   an inmate of his civil rights by assaulting the inmate, conspiracy to obstruct
   justice, obstruction of justice, witness tampering, and perjury. He was
   acquitted of an additional count of depriving the inmate of his civil rights


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30438      Document: 00516177626          Page: 2   Date Filed: 01/24/2022




                                    No. 20-30438


   related to another alleged assault. The district court sentenced Davis to a
   total of 110 months in prison and two years of supervised release.
          Davis first argues that the district court abused its discretion in
   denying his motion to sever the counts alleging assault from those alleging a
   cover up. Davis, however, fails to show that he suffered specific and
   compelling prejudice resulting in an unfair trial. See United States v. Ballis,
   28 F.3d 1399, 1408 (5th Cir. 1994). Thus, the district court did not abuse its
   discretion. See id.
          Next, Davis faults the district for admitting evidence related to
   polygraph examinations. Because the polygraph evidence was offered for the
   limited purpose of explaining why two witnesses changed their stories
   regarding the assault and cover up, the district court did not abuse its
   discretion. See United States v. Alaniz, 726 F.3d 586, 606 (5th Cir. 2013);
   United States v. Allard, 464 F.3d 529, 534-35 (5th Cir. 2006).
          Challenging the district court’s decision to admit testimony from two
   witnesses recounting statements made to them by an eyewitness to the
   assault, Davis argues that the eyewitness’s statements ran afoul of the
   Confrontation Clause and constituted inadmissible hearsay. The statements
   of the eyewitness were not testimonial because they were informal
   statements made to acquaintances and did not have the primary purpose of
   creating an out-of-court substitute for trial testimony.         See Davis v.
   Washington, 547 U.S. 813, 822 (2006); Crawford v. Washington, 541 U.S. 36,
   53-54 (2004). As a result, the admission of the eyewitness’s statements did
   not violate the Confrontation Clause. Moreover, the admission of a witness’s
   recorded recollection of the eyewitness’s statements did not implicate the
   Confrontation Clause because the witness testified at trial and Davis had the
   opportunity to cross-examine her. See Crawford, 541 U.S. at 53-54, 59 n.9.




                                         2
Case: 20-30438     Document: 00516177626           Page: 3   Date Filed: 01/24/2022




                                    No. 20-30438


          As for Davis’s arguments that the testimony amounted to
   inadmissible hearsay, the eyewitness made the statements in question
   contemporaneously with her observation of the assault and immediately after
   witnessing the assault; thus, the statements were admissible as present-sense
   impressions. See Fed. R. Evid. 803(1); United States v. Polidore, 690 F.3d
   705, 720-21 (5th Cir. 2012). Moreover, the testimony at trial indicated that
   the eyewitness was crying and upset while witnessing the assault and that she
   was under stress while watching the startling event. Thus, the statements
   were admissible as excited utterances. See Fed. R. Evid. 803(2). As a
   result, the district court did not abuse its discretion by admitting these
   statements. See Alaniz, 726 F.3d at 606. Likewise, the district court did not
   abuse its discretion in permitting a witness to read her recorded recollection
   of the eyewitness statements because the witness testified that she was unable
   to remember the details of the conversation with the eyewitness; the witness
   wrote the report when the statements were fresh in her mind; and the report
   accurately reflected her knowledge. See Fed. R. Evid. 803(5); Alaniz, 726
   F.3d at 606. Any error in admitting the recorded recollection into evidence
   as an exhibit was harmless because the jury heard the substance of the report
   when the witness read it at trial and in light of the other testimony at trial
   showing that Davis assaulted the inmate. See United States v. Flores, 640 F.3d
   638, 643 (5th Cir. 2011).
          Next, Davis argues that the district court abused its discretion in
   denying his request to introduce evidence of the inmate’s history of throwing
   feces from his cell as character evidence under Federal Rule of Evidence
   404(a)(2) or evidence of habit under Federal Rule of Evidence 406.
   However, Davis has not established how the evidence was relevant to the
   offense and thus a pertinent character trait. See Fed. R. Evid. 404(a)(2);
   United States v. Hewitt, 634 F.2d 277, 279 (5th Cir. 1981). He also has not
   established that the inmate’s conduct was “a ‘regular response to a repeated




                                         3
Case: 20-30438        Document: 00516177626         Page: 4   Date Filed: 01/24/2022




                                     No. 20-30438


   specific situation’ that has become ‘semi-automatic’” so as to constitute
   admissible evidence of a habit. Leonard v. Nationwide Mut. Ins. Co., 499 F.3d
   419, 442 (5th Cir. 2007) (quoting Reyes v. Mo. Pac. R.R. Co., 589 F.2d 791,
   794 (5th Cir. 1979)); see also Fed. R. Evid. 406. Thus, he has not shown
   that the district court abused its discretion. See United States v. Gulley, 526
   F.3d 809, 817 (5th Cir. 2008) (per curiam); Leonard, 499 F.3d at 442.
          Finally, Davis argues that the district court improperly applied a two-
   level enhancement for restraint of a victim under U.S.S.G. § 3A1.3. He
   contends that the factor of restraint was already incorporated into the
   guidelines range by the five-level enhancement under U.S.S.G.
   § 2A2.2(b)(3)(B) for serious bodily injury and the six-level enhancement
   under U.S.S.G. § 2H1.1(b)(1)(B) for committing the offense under the color
   of law. He also argues the inmate was restrained in accordance with prison
   policy and was not restrained to facilitate the assault.
          In United States v. Broussard, 882 F.3d 104, 109-11 (5th Cir. 2018), we
   upheld the district court’s application of the two-level restraint enhancement
   under § 3A1.3 when both the bodily injury enhancement and color of law
   enhancement applied.       Moreover, Davis’s argument that the § 3A1.3
   enhancement is inapplicable because the inmate was lawfully restrained is
   foreclosed by United States v. Clayton, 172 F.3d 347, 352-53 (5th Cir. 1999).
   Therefore, the district court did not clearly err in applying the two-level
   restraint enhancement. See United States v. Olarte-Rojas, 820 F.3d 798, 801
   (5th Cir. 2016).
          AFFIRMED.




                                          4